Exhibit 10-19

 

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO DISTRIBUTION OR RESALE. THIS NOTE AND THE UNDERLYING SECURITIES MAY NOT BE
SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND ANY APPLICABLE STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION
FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS.

 

 

UAN POWER CORP.

GLOBAL AMENDMENT TO TERM PROMISSORY NOTE

 

THIS GLOBAL AMENDMENT TO TERM PROMISSORY NOTES (the “Amendment”) is entered into
this 1st day of December 2012, by and among Uan Power Corp, a Delaware
corporation (the “Company”), and Wan-Fang Liu, Wen-Cheng Huang, and Tsu-Yung Hsu
(collectively, the “Holders”), holders of Term Promissory Notes issued pursuant
to that certain Term Promissory dated May 31, 2012 (the “Original Notes”), by
and among the Company and the Holders.

 

WHEREAS, the Original Notes provided in Section 2 thereof that they may be
amended by the written consent of the Company and the Holders and that any such
amendment effected in accordance with Section 2 will be binding on the Holders
of each of the Original Notes;

 

WHEREAS, the Company and the Holders desire to, among other things, amend the
Original Notes; and

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Amendment, and other good and valuable
consideration, the receipt of which is hereby acknowledged, and pursuant to
Section 2 of the Original Notes, the Company and the Holders hereby agree to
amend the Original Notes adding the following terms:

 

Automatic Conversion

 

On December 1, 2013, the aggregate outstanding principal and all unpaid accrued
interest due under this Note shall be automatically converted into a number of
units of Common Stock of the Company equal to (i) the aggregate outstanding
principal and unpaid accrued interest due under this Note as of the date
indicated, divided by (ii) $0.02 (Two cents), subject to appropriate adjustment
in the event of any unit distribution, unit split, unit reverse split,
combination, reclassification or other similar recapitalization affecting such
units.

 

Effect of Conversion. No fractional units shall be issued in connection with any
conversion hereunder. In lieu of any fractional units that would otherwise be
issuable, the Company shall round the number of units issuable upon conversion
of this Note to the nearest whole number. Upon conversion of this Note pursuant
to this Section, the applicable amount of outstanding principal and accrued but
unpaid interest of this Note shall be converted without any further action by
the Holder, and upon such conversion all principal and interest payable
hereunder shall be deemed paid in full; provided, however, that the Company
shall not be obligated to issue certificates evidencing the units of the
securities issuable upon such conversion unless such Note is either delivered to
the Company or its transfer agent, or the holder notifies the Company or its
transfer agent that such Note has been lost, stolen or destroyed and executes
and delivers an agreement satisfactory to the Company to indemnify it from any
loss incurred by it in connection with such Note. The Company shall, as soon as
practicable after such delivery, issue and deliver at such office to such Holder
of such Note, a certificate or certificates for the securities to which the
Holder shall be entitled. The person or persons entitled to receive securities
issuable upon such conversion shall be treated for all purposes as the record
holder or holders of such securities on the date of such conversion.

 

Effect of Conversion. The Company covenants that during the period this Note is
outstanding, the Company will: (a) reserve from its authorized and unissued
capital units a sufficient number of Common Stock Units to provide for the
conversion in full of this Note.

 

 

 

There are no other amendment except as specifically amended pursuant to this
Amendment, the Original Notes shall remain in full force and effect in
accordance with their terms.

 

All questions concerning the construction, validity and interpretation of this
Amendment will be governed by and construed in accordance with the internal law
(and not the law of conflicts) of the State of Delaware.

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto, all the Note Holders and their heirs, successors and assigns.

 

IN WITNESS WHEREOF, the Company has caused this Global Amendment to Unsecured
Convertible Promissory Notes as of the date first above written to be signed in
its name and executed as a sealed instrument on the date first set forth above.

 

 

UAN POWER CORP.

 

 

By: /s/ Parsh Patel               

Name: Parsh Patel

Title: President & Chief Executive Officer

 

 

NOTE HOLDERS

 

 

 

By: /s/ Wan-Fang Liu           

Wan-Fang Liu

 

 

 

By: /s/ Wen-Cheng Huang   

Wen-Cheng Huang

 

 

 

By: /s/ Hsu Tzu Yung             

Tsu-Yung Hsu

 

